        Case 3:18-cv-00984-JWD-EWD              Document 41     07/22/20 Page 1 of 4




                             UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA

 LANGON EVANS
                                                  CIVIL ACTION
 VERSUS
                                                  NO. 18-984-JWD-EWD
 APTIM CORP.

                                     SUMMARY ORDER

       This matter is before the Court on two cross-motions. The first is APTIM Corp.’s Motion

for Summary Judgment (Doc. 23) (“APTIM’s MSJ”) filed by Defendant Aptim Corp. (“APTIM”).

Plaintiff Langon Evans (“Plaintiff”) opposes the motion (Doc. 28), and APTIM has filed a reply

(Doc. 29). The second is Plaintiff’s Motion for Partial Summary Judgment (Doc. 24) (“Pl.’s

MPSJ”). APTIM opposes this motion (Doc. 26). Oral argument is not necessary. The Court has

carefully considered the law, the facts in the record, and the arguments and submissions of the

parties and is prepared to rule.

       In short, APTIM’s MSJ is granted in part and denied in part. First, the Court finds that,

when construing the evidence in a light most favorable to Plaintiff and drawing reasonable

inferences in his favor, a reasonable juror could conclude that the October 9, 2017, memorandum

was an offer for a five-year term of employment which was accepted. See Evans Responses ¶¶ 8–

11, Langon Evans Opposing Statement of Material Facts to APTIM Corp.’s Statement of

Uncontested Facts (“Pl.’s OSMF”), Doc. 28-1, and evidence cited therein. In sum, questions of

fact preclude summary judgment on this issue.

       Second, as to the detrimental reliance claim, the Court finds that, when drawing the same

inferences and again construing the evidence in a light most favorable to Plaintiff, a reasonable

juror could conclude that, if there was no contract, that the October 9, 2017, memorandum was a
        Case 3:18-cv-00984-JWD-EWD               Document 41       07/22/20 Page 2 of 4




promise for a five-year term of employment and that Plaintiff’s reliance was reasonable. The Court

agrees with Plaintiff that May v. Harris Mgmt. Corp., 2004-2657 (La. App. 1 Cir. 12/22/05); 928

So. 2d 140, 148, is distinguishable. In May, the appellate court found:

       We hold that it is unreasonable as a matter of law to rely on an offer of at-will
       employment, just as it is patently unreasonable to rely on the permanency of at-will
       employment once it begins. The general rule that employment contracts are
       terminable at will unless a specified duration is stated, applies to both post-
       acceptance (or pre-performance) and post-performance phases of the at-will
       employment contract.

Id. (emphasis added); cf. La. Civ. Code art. 2024 (“A contract of unspecified duration may be

terminated at the will of either party by giving notice, reasonable in time and form, to the other

party.” (emphasis added). Here, a reasonable juror could conclude that the promise stated a

specific duration; that is, unlike May, APTIM’s offer to Plaintiff was for a fixed term of five years.

       Third, as to the Plaintiff’s claim under the Louisiana’s Final Paycheck Law, La. Rev. Stat.

§§ 23:631–632 (“LFPL”), the motion is granted in part and denied in part. The Court finds that

Plaintiff has failed to create a question of fact on the issue of vacation time and that Plaintiff was

paid all wages due. See Walker Decl. ¶ 7, Doc. 23-5; Evans Dep. 50–51, Doc. 23-3 at 13. However,

the motion is denied as to the accrued sick leave. There is a split of authority on whether accrued

sick leave is compensable under the LFPL. Compare Boyd v. Gynecologic Assocs. of Jefferson

Par., Inc., 08-1263 (La. App. 5 Cir. 5/26/09); 15 So. 3d 268, 275 (“The jurisprudence is clear that

accrued vacation benefits are ‘wages’ for the purposes of La. R.S. 23:631 and La. R.S. 23:632. . .

. The same is true for accrued sick benefits.” (internal citations omitted)), with Tran v. Petroleum

Helicopters, 2000-0051 (La. App. 3 Cir. 6/28/00); 771 So. 2d 673, 677 (“we can not find any law,

either statutory or jurisprudential, that requires an employer to pay an employee the cash value of

unused sick leave.”). The Court agrees with Boyd and finds these amounts compensable. Further,

a reasonable juror could conclude that Plaintiff accrued sick leave and that he was not compensated

                                                  2
        Case 3:18-cv-00984-JWD-EWD              Document 41       07/22/20 Page 3 of 4




for these amounts. See Evans Response ¶ 13, Pl.’s OSMF, Doc. 28-1, and evidence cited therein.

Thus, summary judgment on this issue will be denied.

       For similar reasons, Plaintiff’s MPSJ is denied. The Court finds that, when construing the

evidence in a light most favorable to APTIM and drawing reasonable inferences in its favor, a

reasonable juror could conclude that the October 9, 2017, memorandum was not an offer or

promise for a five-year term of employment and that there was no meeting of the minds on this

issue. (See, e.g., APTIM Corp. Dep. (through Casey Walker) 10–12, Doc. 29-1 at 2 (testifying

that APTIM “never had that conversation . . . about the five years or guaranteed five years of

continued employment” and testifying that Tom Kaiser said he did not have that conversation

either); APTIM Corp.’s Statement of Uncontested Material Fact ¶ 3, Doc. 23-2 (stating that

Plaintiff never worked for APTIM or its predecessors pursuant to a contract for a set period of time

and that there were only three individuals in the entire company with contracts of employment (the

“C” suite executives)); Pl.’s OSMF ¶ 3, Doc. 28-1 (admitting this fact); Oct. 9, 2017, Mem., Doc.

23-6 at 2 (“This memo confirms effective October 2, 2017, the changes to your compensation

related to your role as Executive Director . . .” (emphasis added)), 3 (“Langon, you have my

commitment to continue to be an integral part of North Star 2022 where for the next 5 years we

will diversify and grow Power beyond just the existing nuclear and fossil contracts & clients.”);

Evans Dep. 28–29, 32–33, Doc. 23-3 at 7–8 (testifying about the North Star 2020 vision as one for

the “[e]ntire company”). Further, a reasonable juror could also conclude that any reliance on such

a promise was unreasonable. Finally, again, there are questions of fact as to whether Plaintiff

accrued any sick leave at the time of his termination, as difference inferences and conclusions can

be drawn from Walker’s testimony on this issue. (See APTIM Corp. Dep. (through Casey Walker)

23–32, Doc. 23-4 at 4–6).



                                                 3
        Case 3:18-cv-00984-JWD-EWD            Document 41      07/22/20 Page 4 of 4




       Accordingly,

       IT IS ORDERED that APTIM Corp.’s Motion for Summary Judgment (Doc. 23) is

GRANTED IN PART and DENIED IN PART. The motion is granted with respect to Plaintiff’s

claim for unpaid wages for vacation time. In all other respects, the motion is DENIED.

       IT IS FURTHER ORDERED that Plaintiff’s Motion for Partial Summary Judgment

(Doc. 24) is DENIED.

       Signed in Baton Rouge, Louisiana, on July 22, 2020.




                                             S
                                       JUDGE JOHN W. deGRAVELLES
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA




                                               4
